 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RUBIE’S LLC and AMAR S.                         No. 1:18-cv-01052-DAD-SKO
      MATHFALLU,
12
                        Plaintiffs,
13                                                    ORDER GRANTING DEFENDANTS’
             v.                                       MOTIONS TO DISMISS
14
      FIRST AMERICAN TITLE COMPANY,                   (Doc. Nos. 27, 29)
15
                        Defendant.
16

17
      FIRST AMERICAN TITLE COMPANY,
18
                        Cross-claimant,
19
             v.
20
      WELLS FARGO BANK, N.A. and
21    UNITED STATES SMALL BUSINESS
      ADMINISTRATION,
22
                        Cross-defendants.
23

24          This matter is before the court on motions to dismiss cross-claimant First American Title
25   Company’s (“First American’s”) third-party first amended complaint (“FAC”) against Wells
26   Fargo Bank, N.A. (“Wells Fargo”) and the U.S. Small Business Administration (“SBA”). (Doc.
27   Nos. 27, 29.) On April 16, 2019, those motions came before the court for hearing. Attorney
28
                                                      1
 1   Dana Andreoli appeared on behalf of First American, attorney John Campbell appeared on behalf

 2   of Wells Fargo, and attorney Lynn Trinka Ernce appeared on behalf of SBA. Having considered

 3   the parties’ briefing, and for the reasons set forth below, the court will grant the motions to

 4   dismiss.

 5                                            BACKGROUND

 6          This action primarily concerns a failed attempt to refinance a commercial loan on real

 7   property. On January 23, 2006, David D. Moscovic and Linda S. Moscovic, who at the time

 8   owned property at 222 Sutter Street, Stockton, California (“the Property”), borrowed $146,000

 9   from the SBA through the San Joaquin County Certified Development Corporation (“SJCCDC”)

10   (the “SBA Loan”). (See Doc. No. 32-1 at 5–14.) The SBA Loan was secured by a Deed of Trust

11   in favor of the SJCCDC for the benefit of the SBA (the “SBA Deed of Trust”). (Id.) According

12   to the complaint filed in Stanislaus County Superior Court against First American, plaintiff

13   Mathfallu purchased the Property in February 2014 and retained First American to serve as the

14   escrow and title company for the transaction. (Doc. No. 1 (“Compl.”) at 5.) Mathfallu obtained a

15   loan from Socotra Capital (the “Socotra Loan”) to fund the purchase. (Id.) The terms of the

16   Socotra Loan stated that the interest would be prepaid for the first two years, and the loan would

17   mature after three years. (Id.)

18          In August 2014, Mathfallu transferred the property to Rubie’s LLC (“Rubie’s”), of which

19   he is a 100 percent owner. (Id.) Rubie’s attempted to refinance the Socotra Loan at the end of

20   2016, and in doing so, opened escrow with Chicago Title Company. (Id.) In that process,
21   Rubie’s and Mathfallu discovered a lien for $146,000 in favor of the SJCCDC that remained on

22   the title to the Property. (Id.) Despite having located new financing to pay off the Socotra Loan,

23   the new lender refused to complete the financing due to the SJCCDC lien. (Id.) Mathfallu

24   contacted Socotra about this issue, which, on behalf of Rubie’s and Mathfallu, made a demand on

25   First American to clear the lien. (Id. at 6.) According to the first amended third-party complaint

26   filed in this action, First American then paid SBA and Wells Fargo $108,736.75 in full
27   satisfaction of the SBA Loan, but SBA and Wells Fargo failed to reconvey the SBA Deed of

28   Trust. (Doc. No. 20 (“FAC”) at ¶ 6.) Accordingly, First American failed to clear the lien.
                                                        2
 1   (Compl. at 6.) Shortly thereafter, in March 2017, Rubie’s and Mathfallu paid a loan extension fee

 2   to extend the maturity date on the Socotra Loan by ninety days to allow time for First American

 3   to clear the title to the property. (Id.) However, First American was unsuccessful in clearing the

 4   lien within the ninety-day period. (Id.)

 5           On June 12, 2017, Socotra filed a notice of default and instituted foreclosure proceedings.

 6   (Id.) Rubie’s and Mathfallu were unable to pay off the Socotra Loan and were assessed

 7   $22,357.22 in late fees and $56,226.70 in interest. (Id.) Additionally, the tenant on the property

 8   refused to pay rent in the amount of $50,400 due to the foreclosure. (Id.) Rubie’s and Mathfallu

 9   also paid a foreclosure postponement fee of $4,000, more than $10,000 in fees to Socotra, and

10   incurred more than $10,000 in their own attorneys’ fees during this process. (Id.) Finally,

11   Rubie’s and Mathfallu lost the opportunity to refinance the Socotra Loan at a six percent interest

12   rate, and ultimately were forced to refinance it at a 12 percent interest rate. (Id.) Thereafter,

13   Rubie’s and Mathfallu filed suit against First American in the Stanislaus County Superior Court,

14   alleging causes of action for breach of contract, breach of fiduciary duty, and negligence. (Id. at

15   6–8.)

16           First American filed a third-party complaint on May 23, 2018 in the same action, naming

17   Wells Fargo and SBA as third-party defendants. (Id. at 10.) First American seeks

18   indemnification from the SBA and Wells Fargo if it is found liable to Rubie’s and Mathfallu for

19   breach of contract, breach of fiduciary duty, and/or negligence. As stated in the FAC, First

20   American alleges that any of its liability to Rubie’s and Mathfallu “will arise solely by reason of
21   [the SBA and Wells Fargo’s] breach of contract, intentional or negligent conduct[.]” (FAC at

22   ¶ 8.) In particular, First American relies on § 3(e) of the SBA Deed of Trust, which states that

23   “[u]pon written request of Beneficiary stating that all sums secured hereby have been paid . . .

24   Trustee shall reconvey, without warranty, the Property then held thereunder.” (Doc. No. 32-1 at

25   8.) First American claims that this provision imposed on the SBA a duty to instruct the trustee to

26   reconvey the SBA Deed of Trust, that the SBA failed to do so, and that this failure prevented First
27   American from clearing the lien on the Property. (Doc. No. 32 at 6.)

28   /////
                                                        3
 1          The original third-party complaint alleged causes of action for implied indemnification,

 2   equitable indemnification, and contribution against Wells Fargo and the SBA. (Id. at 12–15.) On

 3   August 6, 2018, the SBA removed the matter to this federal court under 28 U.S.C. § 1442(a)(1),

 4   and shortly thereafter, filed the first motion to dismiss. (Doc. Nos. 1, 8.)

 5          After the court granted in part SBA’s motion to dismiss that complaint (Doc. No. 18),

 6   First American filed a first amended third-party complaint on January 4, 2019. (Doc. No. 20)

 7   (“FAC”). The FAC alleges two causes of action against Wells Fargo and SBA: (1) implied

 8   indemnity, and (2) violation of California Civil Code § 2941. (FAC at ¶¶ 7–12.) On February 25,

 9   2019, SBA filed a second motion to dismiss. (Doc. No. 27.) On March 4, 2019, Wells Fargo also

10   filed a motion to dismiss. (Doc. No. 29.) On March 19, 2019, First American filed its

11   opposition, stating that it did not oppose dismissal of the second cause of action, but otherwise

12   contending that the FAC adequately states an implied indemnity claim against both cross-

13   defendants. (Doc. No. 32.) SBA filed a reply on April 8, 2019, and Wells Fargo replied on April

14   9, 2019. (Doc. Nos. 35, 36.)

15                                          LEGAL STANDARD

16          The purpose of a motion to dismiss pursuant to Rule 12(b)(6) is to test the legal

17   sufficiency of the complaint. N. Star Int’l v. Ariz. Corp. Comm’n, 720 F.2d 578, 581 (9th Cir.

18   1983). “Dismissal can be based on the lack of a cognizable legal theory or the absence of

19   sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901

20   F.2d 696, 699 (9th Cir. 1990). A plaintiff is required to allege “enough facts to state a claim to
21   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

22   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

23   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

24   Iqbal, 556 U.S. 662, 678 (2009).

25          In determining whether a complaint states a claim on which relief may be granted, the

26   court accepts as true the allegations in the complaint and construes the allegations in the light
27   most favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Love v.

28   United States, 915 F.2d 1242, 1245 (9th Cir. 1989). However, the court need not assume the truth
                                                        4
 1   of legal conclusions cast in the form of factual allegations. U.S. ex rel. Chunie v. Ringrose, 788

 2   F.2d 638, 643 n.2 (9th Cir. 1986). While Rule 8(a) does not require detailed factual allegations,

 3   “it demands more than an unadorned, the defendant-unlawfully-harmed-me accusation.” Iqbal,

 4   556 U.S. at 678. A pleading is insufficient if it offers mere “labels and conclusions” or “a

 5   formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555; see also

 6   Iqbal, 556 U.S. at 676 (“Threadbare recitals of the elements of a cause of action, supported by

 7   mere conclusory statements, do not suffice.”). Moreover, it is inappropriate to assume that the

 8   plaintiff “can prove facts which it has not alleged or that the defendants have violated the . . . laws

 9   in ways that have not been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State

10   Council of Carpenters, 459 U.S. 519, 526 (1983).

11          In ruling on such a motion, the court may consider material which is properly submitted as

12   part of the complaint, documents that are not physically attached to the complaint if their

13   authenticity is not contested and the plaintiff’s complaint necessarily relies on them, and matters

14   of public record. Lee v. City of Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001).

15                                               ANALYSIS

16   A.     Request for Judicial Notice

17          Before addressing the merits of the pending motions, the court first analyzes First

18   American’s request for judicial notice. (Doc. No. 32-1.) First American asks the court to take

19   judicial notice of five documents, all of which are attached to the request: (1) a deed of trust

20   secured by the real property commonly known as 222 Sutter Street, Stockton, California, dated
21   January 23, 2006 and recorded in the Official Records of San Joaquin County on January 25,

22   2006 as Instrument Number 2006-017939 (the “SBA Deed of Trust”); (2) the assignment of the

23   SBA Deed of Trust to SBA dated January 23, 2006 and recorded in the Official Records of San

24   Joaquin County on January 25, 2006 as Instrument Number 2006-017940; (3) plaintiffs’

25   complaint filed in the Stanislaus County Superior Court on April 16, 2018; (4) First American’s

26   cross-complaint filed in Stanislaus County Superior Court on May 23, 2018, which was removed
27   to this federal court on August 6, 2018; and (5) First American’s FAC filed in this action on

28   January 4, 2019. (Id. at 2.)
                                                        5
 1           “As a general rule, ‘a district court may not consider any material beyond the pleadings in

 2   ruling on a Rule 12(b)(6) motion.’” Lee, 250 F.3d at 688 (quoting Branch v. Tunnell, 14 F.3d

 3   449, 453 (9th Cir. 1994)). Doing so converts a motion to dismiss for failure to state a claim under

 4   Rule 12(b)(6) into a motion for summary judgment under Rule 56. Fed. R. Civ. P. 12(d).

 5   However, courts recognize two exceptions to this rule: “the incorporation-by-reference doctrine,

 6   and judicial notice under Federal Rule of Evidence 201.” Khoja v. Orexigen Therapeutics, Inc.,

 7   899 F.3d 988, 998 (9th Cir. 2018). The Ninth Circuit has explained the incorporation-by-

 8   reference doctrine as follows:

 9                   [I]ncorporation-by-reference is a judicially created doctrine that
                     treats certain documents as though they are part of the complaint
10                   itself. The doctrine prevents plaintiffs from selecting only portions
                     of documents that support their claims, while omitting portions of
11                   those very documents that weaken—or doom—their claims.
12   Id. at 1002. Even if not directly attached to a complaint, a document “may be incorporated by

13   reference into a complaint if the plaintiff refers extensively to the document or the document

14   forms the basis of the plaintiff’s claim.” United States v. Ritchie, 342 F.3d 903, 908 (9th Cir.

15   2003). However, a complaint’s “mere mention of the existence of a document is insufficient to

16   incorporate the contents of a document.” Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th

17   Cir. 2010); see also Khoja, 899 F.3d at 1002 (noting that “if the document merely creates a

18   defense to the well-pled allegations in the complaint, then that document did not necessarily form

19   the basis of the complaint. Otherwise, defendants could use the doctrine to insert their own

20   version of events into the complaint to defeat otherwise cognizable claims.”).
21           Meanwhile, Federal Rule of Evidence 201 permits courts to take judicial notice of an

22   adjudicative fact if that fact “is not subject to reasonable dispute” because it either “(1) is

23   generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and

24   readily determined from sources whose accuracy cannot reasonable be questioned.” Fed. R. Evid.

25   201(b). However, “[j]ust because the document itself is susceptible to judicial notice does not

26   mean that every assertion of fact within that document is judicially noticeable for its truth.”
27   Khoja, 899 F.3d at 999. For this reason, courts should not to take judicial notice of a fact

28   contained within a document if that fact “is subject to varying interpretations, and there is
                                                         6
 1   reasonable dispute as to what [the document] establishes.” Reina-Rodriguez v. United States, 655

 2   F.3d 1182, 1193 (9th Cir. 2011).

 3           The court takes judicial notice of the first and second items requested by First American

 4   because they are incorporated by reference into the operative complaint. This action involves a

 5   determination of the rights and obligations of the parties vis-à-vis the SBA Deed of Trust and its

 6   assignment to SBA. “The basis of [First American’s] claim” is that by operation of those

 7   documents, SBA and Wells Fargo are required to indemnify First American in the event that it is

 8   found to be liable to plaintiffs. See Ritchie, 342 F.3d at 908. Courts routinely take judicial notice

 9   of deeds of trusts and subsequent assignments thereof, and this court will do likewise. See, e.g.,

10   Almutarreb v. Nationstar Mortg. Holdings, No. 15-CV-05207-DMR, 2016 WL 3384067, at *2

11   (N.D. Cal. June 20, 2016); Pineda v. Mortg. Elec. Registration Sys., Inc., No. EDCV 13-2089-

12   JLS, 2014 WL 346997, at *1 (C.D. Cal. Jan. 29, 2014); Sunbelt Rentals v. Hawks Truck Stop, No.

13   2:10-cv-00690-MCE-GGH, 2010 WL 1729165, at *1 (E.D. Cal. Apr. 27, 2010).

14           The court also takes judicial notice of the third, fourth, and fifth documents because they

15   are all documents that have been filed in this litigation. “It is well established that a court may

16   take judicial notice of its own records.” United States v. Author Servs., Inc., 804 F.2d 1520, 1523

17   (9th Cir. 1986) (citing Shuttlesworth v. City of Birmingham, 394 U.S. 147, 157 (1969)), as

18   amended, 811 F.2d 1264 (9th Cir. 1987), and overruled on other grounds by United States v.

19   Jose, 131 F.3d 1325 (9th Cir. 1997). Though the court will grant First American’s unopposed

20   request for judicial notice, the parties are, however, “advised for future reference that [they] need
21   not seek judicial notice of documents filed in the same case.” Gerritsen v. Warner Bros. Entm’t

22   Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015) (citing NovelPoster v. Javitch Canfield Grp.,

23   140 F. Supp. 3d 954, 960 (N.D. Cal. 2014)).

24   B.      Whether the FAC States a Claim for Relief

25           Turning to the substance of the motions to dismiss, both SBA and Wells Fargo argue that

26   the FAC fails to adequately allege an implied contractual indemnity claim because it fails to
27   allege the existence of a contract between First American and either SBA or Wells Fargo. (Doc.

28   /////
                                                        7
 1   No. 27-1 at 4–6; 29 at 5.) Wells Fargo also moves for dismissal on the ground that it is not

 2   jointly and severally liable to First American. (Doc. No. 29 at 5–7.)

 3          Due to the manner in which First American has constructed its pleading, there has been

 4   some degree of confusion regarding what claims First American is asserting, and against whom

 5   they are asserted. The FAC asserts a claim for implied indemnity against both Wells Fargo and

 6   SBA, as well as a cause of action under California Civil Code § 2941 against those same parties.1

 7   The parties to this action appear to have construed this as a claim for implied contractual

 8   indemnity, which is a form of equitable indemnity. See Prince v. Pac. Gas & Elec. Co., 45 Cal.

 9   4th 1151, 1157 (2009) (“Though not extinguished, implied contractual indemnity is now viewed

10   simply as a form of equitable indemnity.”) (internal quotations omitted). With that

11   understanding, the court will do likewise. See Denari v. U.S. Dry Cleaning Servs. Corp., No.

12   1:17-CV-0031 AWI BAM, 2017 WL 2779051, at *5 n.4 (E.D. Cal. June 27, 2017) (“The Court

13   reads [plaintiff’s] ‘implied indemnity’ cause of action as alleging ‘implied contractual

14   indemnity.’”).

15          However, because of what First American’s counsel referred to at the hearing as “a

16   mistake made in [her] office,” the complaint inadvertently omitted an additional cause of action

17   against Wells Fargo for equitable indemnity. In the court’s prior order, the undersigned

18   dismissed that claim specifically as against the SBA (but not against Wells Fargo) after finding

19   that it was barred as against the SBA by the doctrine of derivative jurisdiction. (Doc. No. 18.)

20   Nonetheless, because First American subsequently filed an amended complaint, that claim as set
21   forth in the original complaint was extinguished in its entirety, including as against Wells Fargo.

22   See Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997); Xoss v. County of Los

23   Angeles, No. CV 12-1400 PSG (RZx), 2014 WL 12628449, at *1 n.1 (C.D. Cal. July 18, 2014)

24   (“To remind Plaintiffs, because they filed a second amended complaint, the first amended

25   1
       Both Wells Fargo and SBA have moved for dismissal of First American’s claim brought under
26   § 2941. (Doc. Nos. 27 at 9; 29 at 8.) In its opposition, First American states that it does not
     oppose dismissal of this cause of action. (Doc. No. 32 at 4 n.1.) The court accordingly will
27   dismiss this cause of action with prejudice as unopposed. Not for the first time (see Doc. No. 18
     at 4 n.1), the parties are reminded of their obligations to meet and confer prior to the filing of
28   motions as set forth in the court’s standing order, which is intended to avoid such circumstances.
                                                          8
 1   complaint is now dead.”). Because no equitable indemnity claim is alleged in the FAC, the court

 2   expresses no opinion on it in resolving the pending motions to dismiss. See Associated Gen.

 3   Contractors of Cal., 459 U.S. at 526 (“It is not, however, proper to assume that the [plaintiff] can

 4   prove facts that it has not alleged or that the defendants have violated the antitrust laws in ways

 5   that have not been alleged.”). Therefore, if First American wishes to amend its complaint in

 6   response to this order, it is obligated to include all causes of action in that amended complaint

 7   unless those claims have already been dismissed with prejudice and without leave to amend. See

 8   Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc). The court accordingly

 9   proceeds to consider the sole remaining claim for implied contractual indemnity against SBA and

10   Wells Fargo.

11   Both SBA and Wells Fargo argue that to state a claim based upon implied contractual indemnity,

12   a plaintiff must adequately allege the existence of a contract between the indemnitor and

13   indemnitee. (Doc. No. 27-1 at 5; Doc. No. 29 at 5.) In its brief, First American does not appear

14   to oppose this proposition. (See Doc. No. 32 at 9.) The existence of a contract between the

15   parties is indeed a prerequisite to stating an implied contractual indemnity claim. See Garlock

16   Sealing Techs., LLC v. NAK Sealing Techs. Corp., 148 Cal. App. 4th 937, 968 (2007) (“Implied

17   contractual indemnity is a type of equitable indemnity predicated on the indemnitor’s breach of

18   contract with the indemnitee.”) (internal citation omitted), as modified on denial of reh’g (Apr.

19   17, 2007); Jocer Enters., Inc. v. Price, 183 Cal. App. 4th 559, 573 (2010) (citing Prince, 45 Cal.

20   4th at 1159) (“[I]mplied contractual indemnity presupposes a contractual relationship that
21   supports a right to indemnification not rooted in an express contract term.”); Bear Creek Planning

22   Comm. v. Title Ins. & Tr. Co., 164 Cal. App. 3d 1227, 1239, (1985) (stating that an action for

23   implied contractual indemnity is “grounded upon the indemnitor’s breach of duty owing to the

24   indemnitee to properly perform its contractual duties”), disapproved of on other grounds by Bay

25   Dev., Ltd. v. Superior Court, 50 Cal. 3d 1012 (1990). Relying on this rule, SBA and Wells Fargo

26   argue that any implied contractual indemnity claim against them fails because First American
27   does not and cannot allege the existence of a contract between them. (Doc. No. 27-1 at 5; Doc.

28   /////
                                                        9
 1   No. 29 at 5.) The court must therefore analyze whether the FAC adequately alleges the existence

 2   of a contract.

 3           There is a split of authority among federal district courts in California with respect to what

 4   allegations a complaint must include to adequately allege the existence of a contract. The

 5   majority rule appears to be that the question of whether a complaint adequately alleges the

 6   existence of a contract is governed by the pleading standards set forth in the Federal Rules of

 7   Civil Procedure and the cases interpreting those rules. See, e.g., Nikoopour v. Ocwen Loan

 8   Servicing, LLC, No. 17CV2015-MMA (WVG), 2018 WL 1035210, at *4 (S.D. Cal. Feb. 23,

 9   2018); Iglesia Cristiana Luz Y Verdad v. Church Mut. Ins. Co., No. 15-CV-05621-RMW, 2016

10   WL 692839, at *3 (N.D. Cal. Feb. 19, 2016); Griffin v. Green Tree Servicing, LLC, No. CV-14-

11   9408-MWF (VBKx), 2016 WL 6782763, at *5 (C.D. Cal. Feb. 5, 2016); Celebrity Chefs Tour,

12   LLC v. Macy’s, Inc., No. 13-CV-2714 JLS KSC, 2014 WL 1664272, at *3 (S.D. Cal. Apr. 25,

13   2014); James River Ins. Co. v. DCMI, Inc., No. C 11-06345 WHA, 2012 WL 2873763, at *3

14   (N.D. Cal. July 12, 2012); Boland, Inc. v. Rolf C. Hagen (USA) Corp., 685 F. Supp. 2d 1094,

15   1102 n.7 (E.D. Cal. 2010). A minority of district courts apply the California pleading standards

16   set out in Otworth v. Southern Pacific Transportation Co., 166 Cal. App. 3d 452, 458 (1985),

17   which require plaintiffs to plead the existence of a contract in greater detail.2 See Guilarte v.

18   Monti, No. 16-CV-01726-MMC, 2017 WL 168475, at *2 (N.D. Cal. Jan. 17, 2017); Haynes v.

19   Bank of Am., No. CV 09-3579-VBF(SSX), 2009 WL 10680861, at *7 (C.D. Cal. Sept. 9, 2009);

20   Campbell v. Allstate Ins. Cos., No. CV-95-1171-WDK, 1995 WL 376926, at *2 (C.D. Cal. May
21   17, 1995). Although it may make little difference in the final analysis, the undersigned agrees

22

23
     2
       The state appellate court in Otworth held that in a breach of contract action, “the complaint
     must indicate on its face whether the contract is written, oral, or implied by conduct.” 166 Cal.
24   App. 3d at 458–59. Further, if the action is based on an alleged breach of a written contract, “the
     terms must be set out verbatim in the body of the complaint or a copy of the written instrument
25   must be attached and incorporated by reference.” Id. at 459. Otworth has been criticized by more
26   recent California court decisions for having misread relevant precedent, with one California Court
     of Appeal decision suggesting that the holding in Otworth has been overturned by intervening
27   authority from the California Supreme Court. See Miles v. Deutsche Bank Nat’l Tr. Co., 236 Cal.
     App. 4th 394, 402 (2015) (citing Constr. Protective Servs., Inc. v. TIG Specialty Ins. Co., 29 Cal.
28   4th 189, 199 (2002), as modified (Nov. 14, 2002)).
                                                       10
 1   with the majority approach and will apply federal pleading standards in resolving the question of

 2   whether First American has adequately pleaded the existence of a contract here.

 3          To adequately allege the existence of a contract, “mere legal conclusions that a contract

 4   existed . . . will be insufficient to survive a motion to dismiss.” Garibaldi v. Bank of Am. Corp.,

 5   No. C 13-02223 SI, 2014 WL 172284, at *3 (N.D. Cal. Jan. 15, 2014) (citing Iqbal, 556 U.S. at

 6   679). Thus, First American’s allegation in the FAC that Wells Fargo and SBA “impliedly

 7   covenanted and contracted to defend, indemnify, and hold harmless” First American is a mere

 8   legal conclusion and not entitled to the presumption of truth. See Iqbal, 556 U.S. at 681. To pass

 9   scrutiny under Rule 8, a plaintiff must “identify with specificity the contractual obligations

10   allegedly breached by the defendant.” Misha Consulting Grp., Inc. v. Core Educ. & Consulting

11   Sols., Inc., No. C-13-04262-RMW, 2013 WL 6073362, at *1 (N.D. Cal. Nov. 15, 2013). The

12   only factual allegations of the FAC that even arguably satisfy this standard are found in paragraph

13   six. That paragraph alleges that on or about February 20, 2014, First American, pursuant to a

14   demand from Wells Fargo and/or SBA, paid $108,736.75 in full satisfaction of the loan secured

15   by the SBA Deed of Trust. (FAC at ¶ 6.) Despite this payment, First American alleges that

16   Wells Fargo and SBA failed to reconvey the SBA Deed of Trust “despite [First American’s]

17   request and [Wells Fargo and the SBA’s] obligation to do so.” (Id.)

18          At the hearing on the pending motion, counsel for First American fleshed out this theory

19   of liability. As the court now understands it, prior to the demand from Wells Fargo and/or SBA,

20   First American sent one or both of those parties a “request for payoff demand.” In First
21   American’s telling, that request, when combined with the demand for payment from Wells Fargo

22   and/or SBA and the payment by First American of $108,736.75, amounted to formation of a

23   contract as well as performance of that contract on the part of First American. As counsel for

24   SBA points out, however, these allegations relating to a “request for payoff demand” were

25   mentioned nowhere in the FAC. The FAC states only that Wells Fargo and/or SBA demanded

26   payment and that First American thereafter paid them. Among other things, such an arrangement
27   appears to lack consideration: there is no indication that Wells Fargo and/or SBA agreed to do

28   anything in response to payment by First American. See Jara v. Suprema Meats, Inc., 121 Cal.
                                                       11
 1   App. 4th 1238, 1249 (2004) (“‘To constitute consideration, a performance or a return promise

 2   must be bargained for. . .. A performance or return promise is bargained for if it is sought by the

 3   promisor in exchange for his promise and is given by the promisee in exchange for that

 4   promise.’”) (quoting Restatement (Second) of Contracts § 71 (1981)). The court is aware of no

 5   instance in which a demand for payment, followed by payment pursuant to that demand, amounts

 6   to the formation of a contract. On that basis, the court agrees with Wells Fargo and SBA that

 7   First American has not adequately alleged the existence of a contract. Accordingly, First

 8   American’s implied contractual indemnity claim will be dismissed.

 9           Nonetheless, the court finds that First American’s request for leave to file a second

10   amended complaint is well taken. Federal Rule of Civil Procedure 15 instructs courts to “freely

11   give leave when justice so requires” and that rule is “to be applied with extreme liberality.”

12   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (internal quotation

13   marks and citations omitted). Amendment here is particularly appropriate in view of the pleading

14   deficiencies already identified above. Moreover, while the court has found that First American’s

15   allegations with respect to the existence of a contract are inadequate as set forth in the operative

16   complaint, the court also concludes that additional allegations may well establish the existence of

17   a contract sufficient to survive a motion to dismiss. Because the court does not find that granting

18   leave to amend in this case is futile, and because it would not cause “undue prejudice to the

19   opposing party,” the court will grant First American’s request for further leave to amend. Foman

20   v. Davis, 371 U.S. 178, 182 (1962).
21                                              CONCLUSION

22           For the reasons set forth above,

23           1.     The motions to dismiss filed by the U.S. Small Business Administration and Wells

24                  Fargo Bank, N.A. (Doc. Nos. 27, 29) are granted;

25           2.     The First Amended Complaint (Doc. No. 20) is dismissed with leave to amend;

26                  and
27   /////

28   /////
                                                        12
 1        3.    First American shall have twenty-one days from the date of service of this order in

 2              which to file a Second Amended Complaint.

 3   IT IS SO ORDERED.
 4
       Dated:   June 20, 2019
 5                                                UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  13
